      Case 4:20-cv-01115 Document 368 Filed on 08/18/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                         August 18, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                   §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:20-CV-1115
                                                 §
BRYAN COLLIER, et al,                            §
                                                 §
         Defendants.                             §

                                            ORDER

       At a telephonic hearing on August 18, 2020, the Court requested an update on the number

of inmates at Pack Unit affected by COVID-19 as well as an update on testing at Pack Unit.

Counsel for Defendant was unable to provide complete information. The Court finds and holds

this information to be of utmost importance to this case, and accordingly requires a declaration

from Defendants attesting under penalty of perjury to the following matters:

   1. Currently, how frequently are inmates in Pack Unit tested for COVID-19?

   2. Are all inmates in Pack Unit tested in each round of testing? If not, how are inmates selected

       to be tested?

   3. On what date did the most recent round of testing in Pack Unit occur?

   4. As of the most recent round of testing, how many inmates at Pack Unit are currently

       positive for COVID-19? How many inmates have been hospitalized in relation to COVID-

       19?

   5. As of the most recent round of testing, how many employees at the Pack Unit are currently

       positive for COVID-19? How many employees at Pack Unit have been hospitalized in

       relation to COVID-19?
     Case 4:20-cv-01115 Document 368 Filed on 08/18/20 in TXSD Page 2 of 2




   6. How many deaths of (1) inmates and (2) staff have been attributed to COVID-19? How

       many deaths have been categorized as possibly due to COVID-19 or as pending further

       testing?

   7. If an inmate or staff member from the Pack Unit dies at a free world hospital, is the death

       counted as a Pack Unit death?

       The declaration must be from a TDCJ official who is knowledgeable about these matters,

and is to be submitted to the Court no later than noon on Friday, August 21, 2020.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 18th day of August, 2020.




                                                    KEITH P. ELLISON
                                                    UNITED STATES DISTRICT JUDGE
